FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                                      801 East Walnut
Craig W. Albee, Federal Defender                                                                         Second Floor
Krista A. Halla-Valdes, First Assistant                                                    Green Bay, Wisconsin 54301

Joseph A. Bugni, Madison Supervisor                                                           Telephone 920-430-9900
John W. Campion                                                                                Facsimile 920-430-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom Phillip
Joshua D. Uller
Kelly A. Welsh



July 31, 2020

Hon. William C. Griesbach
United States District Court
125 S. Jefferson Street
Green Bay WI 54301

Re:         United States v. Mason O. Beaudry
            Case No. 19-CR-201

Dear Judge Griesbach:

I received one more letter of support for Mason Beaudry after filing his sentencing
memorandum with Exhibit A. I have attached that here. If you have any questions
regarding this matter or the case in general, please let me know.

Sincerely,

s/Krista Halla-Valdes
Krista Halla-Valdes
First Assistant Federal Defender

cc:         AUSA Dan Humble
            USPO Brian Koehler
N:\Cases-Open\A-B\Beaudry, Mason O. - 20-023\Sentencing\Letter to Judge 073120.docx




                                                         Milwaukee · Madison · Green Bay
